 WESTERN PA. MOTOR CARRIERS ASSN.Western PennsylvaniaMotor Carriers Association,Inc.,andFraternal Association of Special Haulers,Petitioner.%McGaughey Bros.andFraternalAssociationofSpecialHaulers,Petitioner.Cases 6-RC-5244,etal.,'and 6-RC-5208December 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Thomas A. Ricci, Hearing Officer.Following the opening of the hearing,these cases weretransferred to the National Labor Relations Board inWashington, D.C., pursuant to Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions and Statements of Procedure,Series 8, asamended.Thereafter,thePetitionerand theIntervenors 2 filed briefs.3Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases,4 including thebriefs, the Board finds that no question affectingcommerce exists concerning the representation ofemployees of the Employers within the meaning ofSections 9(c)(1) and 2(6) and (7) of the Act, for thefollowing reasons:The Petitioner seeks to sever from units representedIFortyseparate petitions were filed regarding each of the followingmembers of the Western Pennsylvania Motor Carvers AssociationAssociatedTransport, Inc, 6-RC-5462, 5463;B.& P Motor Express,6-RC-5234, Brady Motor Freight, 6-RC-5199,Bremans 6-RC-5200;Chadderton, 6-RC-5205;HallsMotorTransport, 6-RC-5215, 5216, 5217;HennisFreightLines,6-RC-5225, 5226, 5266, and 5284; McLeanTrucking, 6-RC-5214;J.MillerExpress,6-RC-5238, Mooney Bros,6-RC-5320, MotorFreight Express,6-RC-5202, 5203, 5221, 5291, 5327,5328, 5329, 5382, and 5383;Quinn Freight Lines,6-RC-5333, RyderTruck, inc., 6-RC-5213;StandardMotor Freight,6-RC-5470; TransAmerica,6-RC-5242;Transcom,6-RC-5385;WernerContinental,6-RC-5230,YellowFreightSystem,6-RC-5330;Yourga Trucking,6-RC-5220,JonesMotor,6-RC-5239;LeewayMotorFreight,6-RC-5350, 5351,DanielsTransfer Co., 6-RC-5469,Wilson Freight,6-RC-5271, Associated Truck Lines, 6-RC-5204,5206 See fn.5, infra,and the accompanying text regarding certain additional petitions whichwere consolidated with the above for hearing, and thereafter transferred tothe Board,but are not named in the caption.2 International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and TruckingEmployersincorporated werepermitted to intervene in the proceeding.3The National Steel Carriers Association, Inc., and CTI SteelHaulers,Inc, were permitted to file briefs.4DefinitionsCertain terms used in thetrucking industryare, for thepurposes of this Decision, defined as follows:(a)Owneroperator-anindividualwho driveshis own single tractor or combination tractor-trailerunit which he leases to a earner. (b)Fleetowner-an individual who ownsmore than one unit and leases his equipment to one or more earners Fleet371by Teamsters and its Locals percentage driversengaged in the hauling of steel and special commodi-ties.The Petitioner's order of preference as to unitscope is (1) an associationwide unit (i.e., all suchemployees of employers who are members of theWestern Pennsylvania Motor Carriers Association);(2) separate single-employer units; or (3) all suchemployees whose employers are members of TruckingEmployers Incorporated, a unit which would begeographically coextensive with the multiemployercoverage of the Teamsters National Master FreightAgreement (TNMFA). The Intervenors contend,interalia,that percentage drivers cannot appropriately besevered from the established units which also includecompany drivers, general freight drivers, and localdrivers.The Petitioner is a recently organized group oftruckdrivers,primarily owner-operators, originallyconcentrated in the Pittsburgh area. It filed 188separate representation petitions which were consoli-dated for a single hearing. Of this number, 22 petitionsnamed various geographical associations of motorcarriers throughout the country as employer, 156named individual trucking companies as employer,and the remaining petition is directed to TruckingEmployers Incorporated (TEI), a national bargainingassociation of trucking companies.With regard tosome of the carriers, there are multiple petitionsseeking separate units of percentage drivers either insingle terminals or in groups of several terminals asopposed toa singleunit of all percentage drivers in thecarrier's entire operation.The Hearing Officer closed the hearing afterreceiving evidence relevant to 42 petitions involvingowners are ineligible for membership in the Petitioner(c)CompanyDriver-an individual who drives company-owned equipmentCompanydrivers are generally paid on a mileage (over-the-road)or hourly (localcartage)basis,although some are paid by percentage.(d)Percentagedrivers-also referred to herein as steelhaulers-technically this term seemsto apply toall truckdrivers paid on a percentage-of-tariff basis,but it isused herein as it is defined in the Petitioner's brief,including only thosedriverswho operate their own rigs(owner-operators)and those whooperate rigsowned byfleet owners that are leased to earners It does notinclude fleet owners, orcompanydrivers.(e) Specialcommodities-Variouswitnesses at the hearing had different definitions of this term As usedherein the term relates to steel and related products that are usuallytransported in full truckload lots and for this reason move at a reducedtariff,compared to other commodities,because they are transported inbulk directlyfrom the consignor to the consignee without intermediatehandling.Accordingly,thetamer charges less for his service intransporting these special commodities and finds it more economical to useowner-operators or fleet owners to transport them on a percentage-of-tariffbasis, rather thancompanydrivers in company-owned equipment. (f)General freight-also called mixed freight and dry freight.General freightdescribes commodities which are normally transported in less-than-a-truckload lots and normally move from the shipper to the carrier'swarehouse or terminal,wheretheyare commingled with general freightshipments received from other shippers. Because of the nature of thisfreight, it isnormallytransported between the earner's terminals from cityto city incompany-owned trailers As there is no way to relate the tariff tothe services of either the local drivers or the over-the-road drivers, alldrivers of general freight must be paid on an hourly or a mileage basis187 NLRB No. 45 372DECISIONS OF NATIONALLABOR RELATIONS BOARDtheWestern Pennsylvania Motor Carriers Associa-tion (WPMCA) and its member carriers.5 In one ofthese petitions, the Petitioner seeks a unit of allpercentage steelhaulers of all trucking companymembers of the WPMCA. In 40 others, the Petitionerrequests the percentage steelhaulers of the individualmembers of the WPMCA in separate bargainingunits.The Petitioner contends,inter alia,that the percent-age drivers it seeks possess such skills and separateidentity, and perform such a distinct function thattheymay appropriately be severed from a well-established unit now represented by the Intervenor.The record reveals the following as to these factors:A.Comparative Skills of Drivers in theTrucking IndustryThe general working conditions of all over-the-roaddrivers are similar, and the driving skills required ofall truckdrivers who haul heavy loads are generallythe same. For the most part the record indicates thatdrivers hauling general freight and drivers haulingsteel and special commodities are away from homeabout the same amount of time.6 In addition, thesame highway safety laws and load requirementsapply regardless of the commodity being hauled. Suchdifferences in skill or experience as may be required ofsteelhaulers involve knowledge of securing loads andprotecting the commodity from the weather. Driversare usually not required to load the truck themselves,but are required to instruct personnel when they pickup their loads with regard to the proper method ofplacement of the load on the trailer. The testimony ofmost of the employer representatives at the hearingwas that there is very little difference in the degree ofskill required of steel drivers and that required ofgeneral freight drivers.Most of the witnesses statedthat it would take no more than a day or two for ageneral over-the-road driver to learn how to load steeland haul it properly, and some testified that the skillsrequired could be learned in as little as 30 minutes.The Petitioner offered little evidence to the contrary.B.Separate IdentityThe record indicates that owner-operators do havesome interests which diverge from those of companyand other drivers who are not sought by thePetitioner.Most of these differences arise from thefact that the owner-operator is driving his ownequipment. Thus, the owner-operator must pay for5All butone of the carriers named in these 42 petitions are members oftheWPMCAand have appointedtheWPMCAas their exclusivebargaining agent.McGaughey Brothers,namedin Case 6-RC-5208, is notamember oftheWPMCA or any otherassociation,but has signed theWestern Pennsylvania Steel Addendumand therebyagreedto be bound bythe TNMFAand the JointCouncil No 40 Over-The-RoadSupplement, asfuel,maintenance and repairs, most highway tolls,and license plates. As the Petitioner points out, theowner-operator has invested as much as $30,000 in hisequipment and must continually meet monthlypayments averaging around $500. Therefore, he maybe differently affected by a strike or a possibility ofstrike than is a company driver. Yet the aforesaiddifferences also exist between the owner-operatorsand employees who drive for fleet owners who aresought by the Petitioner. A difference betweenpercentage drivers and those paid by the hour or bymileage arises in situations where the driver must waitto receive a load. The percentage driver receivesnothing for the first 4 hours of such "detention time,"whereas an hourly paid driver is paid for the entiretime he is kept waiting. Where special commoditydrivers work out of separate divisions, they work offseparatesenioritylists.Moreover,theonly"terminals" maintained by special commodities divi-sions are dispatcher offices.On the other hand, all of the drivers employed by allof the carriers involved are covered by the NMFAand its supplements for western Pennsylvania. TheWestern Pennsylvania Steel Haul Addendum pro-vides that the compensation received by owner-operators paid on a percentage basis must at leastequal that which the driver would have received ifpaid on an hourly or mileage basis over a 30-dayperiod. All drivers have been subject to virtually thesame grievance procedures, safety requirements, andvirtually all of the carriers involved maintain central-ized bookkeeping systems which treat all their driversas a single group. Under the contract all of the dnvershave received the same health, welfare, and pensionbenefits as well as the same vacations and holidays.C.Interchange and Transfer: Integration ofOperationsRepresentatives of most of the carriers representedat the hearing stated that there was interchange andpermanent transfer between drivers of their Compa-ny's steel and general freight divisions. Many compa-nieshad had situations where owner-operators soldtheir trucks and began driving company-ownedequipment. Consequently, dnvers ceased being steel-haulers paid on a percentage basis and began haulinggeneral freight as hourly or mileage employees.Conversely, drivers who had been hauling generalfreight have frequently decided to buy trucks andmove to their carrier's special commodity division.well as the SteelAddendumitself.The body of this Decision concerns onlythose Employers who are named in the 42petitionsas to which the hearingwas closedThese Employersand the 42petitionsare named in the captionand fn I of this DecisionThe balanceof the 146 petitionswhich wereconsolidated for the hearing are dealt with in the attached Order6 This does not apply,of course, to local drivers WESTERN PA. MOTOR CARRIERS ASSN.Further, the record indicates that most of theCompanies that operate both special commoditiesand general freight divisions utilize special commodi-tydrivers to haul general freight periodically.? Insome cases when this is done, the drivers who arenormally paid by percentage are paid either by thehour or by the mile.D.Representation Accorded Owner-Operatorsand Drivers for Fleet Owners under theTeamsters ContractsThe Petitioner asserts that Teamsters has notprovided the drivers it seeks with adequate represent-ation. In support of this contention, the Petitionercites complaints of steelhaulers about "city charges"that require deduction from the drivers' share ofmoney to be paid for city drivers in Chicago, and alsothe uncompensated time that percentage drivers mustspend waiting to be loaded. The Petitioner, however,presented virtually no evidence of failure to enforceany contract provisions or failure of Teamsters toprocess grievances filed by owner-operators.Teamsters countered these arguments by pointingout that the drivers' percentage of the gross triprevenue has been increased from 23 percent to 26percent over the 3-year duration of the recentlyexpired contract, and in addition, with the increase inshipping tariffs, the drivers' revenue has increasedproportionally under the percentage system. More-over, Teamsters has negotiated a separate supplementto cover the employees involved in the 42 petitionsnow before the Board (Western Pennsylvania SteelHaul Addendum), and Teamsters accorded all steel-haulers separate voting privileges when the nationalagreements were ratified by the membership.E.Collective-BargainingHistoryAreawide contracts in the trucking industry beganin 1936, with contracts executed in the Northwestcovering over-the-road drivers in Washington, Ore-gon,Montana, and Idaho. By 1940, multistateagreements were in effect throughout the industry;there were 13 area Freight Agreements in existencecovering the EasternStates.In early 1963 representatives of various employerassociations and Teamsters representatives met infor-mally. On June 12, 1963, TEI was formed to negotiateon behalf of 27 employer associations. The TeamstersUnion Negotiating Committee,meetingwith the TEInegotiating committee, negotiated the NMFA includ-ing all of its economicitemslistedbelow.ArearRepresentatives of the various motor carriers testifying at the hearingstated that this occurs "at times," "often on back hauls,"on occasions,""daily,"two or thiee loads a week "373supplements to the NMFA were negotiated by specialsubcommittees appointed by the Teamsters confer-ence director, and employer representatives appoint-ed by TEI, and covered matters described below. Allof these supplements were subject to the finalapproval of the Teamsters National NegotiatingCommittee. Proposals for all of the agreements weresolicited from local unions, and the 1964 and 1967National Agreements and their supplements weresubsequently ratified by the membership in secretballot elections supervised by the U.S. Department ofLabor.The area supplement covering the employeesrequested in the petitions now before the Board is theTeamsters Joint Council No. 40 Over-The-RoadSupplement. It was stipulated at the hearing that theNMFA and the Joint Council No. 40 Over-The-RoadSupplement when read together constitute a completebargaining agreement which was in effect untilJanuary 1970. The parties to the NMFA are statedtherein to be as follows:The Employers consists of Associations, mem-bers of Associations who have given their authori-zation to the Associations to execute this Agree-ment and Supplemental Agreements, members ofAssociations, who have not given such powers ofattorney, and individual Employers who becomesignatory to this Agreement and SupplementalAgreements on behalf of their members under andas limited by their authorizations.The Union consists of any Local Union whichmay become a party to this Agreement and anySupplemental Agreement as hereinafter set forth.Such Local Unions are hereinafter designated as"Local Union." In addition to such Local Unions,theNational Over-The-Road and City CartagePolicy and Negotiating Committee, is also a partyto this Agreement and the agreements supplemen-tal hereto.The NMFA further provides that the employeescovered under the contract and its supplementsconstitute one bargaining unit.TheNMFA itself includes theabove"recognitional"clause,checkoff provisions, seniorityprovisions, including employee rights with regard tothe closing of individual terminals, cost-of-livingincrease provisions, and the provision for the Nation-alGrievance Procedure. The Joint Council No. 40Over-The-Road Supplement provides for union shop,local grievance machinery, pension plan, and wages.Itwas stated at the hearing that all the areasupplements are basicallysimilar.8sDue to the nature of the hearing,testimony with respect to steeladdendums in other parts of the country negotiated with Teamsters byother bargaining associations was limitedWhat evidence there is indicates(Continued) 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to these agreements there are severalother supplements provided for each of the specialtypes of work performed by the various classificationsof employees covered by the Master Agreement. Theone suchagreementdirectly concerning the petitionsin this case is the Western Pennsylvania Steel HaulAddendum. This Addendum9 provides the percent-age tobe paid to the owner of the truck and to itsdriver in transporting steel and special commodities.The Addendum specifies that of the total tariff paidby the shipper to the carrier, 46 percent is paid to theowner of the leased equipment (the owner-operator orfleetowner), 26 percent 10 to the driver for his services,and an additional 3 percent to the driver for vacationand holiday pay. This total of 75 percent is referred toas theowner-operator's share.Most of the carriers involved operate separatedivisions for steel andgeneralfreight.ii The testimo-ny in the record reflects that this is done primarilybecause the Union prefers separate operations forbookkeeping purposes.All carriers in the WPMCA are not automaticallybound by the Western Pennsylvania Steel Adden-dum. A carrier is permitted to transport steel on anhourly or mileage basis, and under these circum-stances its steeland special commodities operationremain covered by the over-the-road agreementrather than the Steel Addendum. The purpose of theSteelAddendum is to permit a carrier to haul steeland special commodities on a percentage basis of payrather than on an hourly or mileage basis asestablished by the master freight agreement and theover-the-roadagreement.On the basis of the foregoing, it is clear that therequested employees of the Employers named in these42 petitions do not constitute a functionally distinctdepartment or departments for which a tradition ofseparate representationexists.12All over-the-roadtruckdrivers perform basically the same work, and, inview of the overwhelming weight of the testimony tothe effect that any separate skills required bythat the differences among the various addendums lie in the proceduresrelating to the initial steps of the grievanceprocedureand method ofmaking payments to health and welfare funds9Under theterms ofthe Steel Addendum the partiesthereto agree to bebound bythe terms and provisionsof the NMFAand the JointCouncilNo. 40 Over-The-Road Supplement10This figure reflects the driver's share effectiveApril 1, 1969; prior tothat time the driver received 24 percenteffectiveApril I, 1967, and 25percent effectiveApril 1, 19681iThe business representativeof Joint Council No. 40 testified withoutpercentage drivers can be acquired within a very shortperiod, it cannot be said that the requested driversconstitute a "distinct and homogeneous group ofskilled journeymen craftsmen performing the func-tions of their craft." The unit requested in Case6-RC-5244, to be comprised of the percentage driversof allmembers of WPMCA, would not includetruckdrivers other than percentage steelhaulers whohave heretofore been covered by existing contracts. Inaddition, there are many drivers working for thecarriers involved in these cases who are paid on apercentage basis but whom the Petitioner is unwillingto represent, e.g., haulers of furniture, refrigeratedgoods, bottles, and meat, and company drivers whohaul steel and special commodities. There are alsoowner-operators who are not eligible for inclusionbecause they haul general freight. Finally, it appearsfrom the record that virtually all steelhaulers havetransported general freight at one time or another,and many drivers who normally haul general freighthave carried steel and special commodities. In all thecircumstances, we find that the requested employeesas a group do not have interests in common with eachother which are substantially different from those ofother employees of the Employers. Accordingly, wefind that the unit or units sought by the Petitioner inthese petitions are inappropriate, and we shall orderthat the petitions as to which the hearing has beenclosed be dismissed.13ORDERIt is hereby ordered that the 42 petitions specificallyreferred to in the caption and footnote I herein be,and they hereby are, dismissed.IT IS FURTHER ORDERED that the 146 other petitionswhich were consolidated for hearing with the 42petitions dismissed herein be, and they hereby are,remanded to the Regional Director for Region 6 forfurther action in accord with this Decision.contradiction thatthe SteelAddendumstipulates that the carrier mustoperate a separate division for steel and special commoditiesHowever,such a provision does not appear to be in the contract12MallinekrodiChemicalWorks,UraniumDivision, 162 NLRB 387,MemberFanning dissenting,but notas to the necessity of establishing theexistence of a true craftor of afunctionally distinct department ordepartmentsto qualify forseverance.13 In viewof ourdecision on this issue,we find it unnecessary toconsider the other issues raisedby the parties.